DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
computer apparatus - corresponding structure described at [0024]; 
image capturer - corresponding structure described at [0035]; 
assessor - corresponding structure described at [0072];
object generator - corresponding structure described at [0051];
exercise determiner - corresponding structure described at [0095].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8 are all within at least one of the four categories.
The independent claims recite:
assesses the muscle tone of the client based on a position of a prescribed body site of the client, an inclination of the prescribed body site of the client , and/or positional relationships among a plurality of prescribed body sites in the image captured by the image capturer.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
In light of the specification at [0080], the claims encompass assessing muscle tone by comparing an angle with a threshold.
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed step of assessing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
With respect to the pending claims, for example, a physical therapist can perform the claimed step of assessing by viewing the patient’s angle of the neck with respect to the back.  The physical therapist can then assess muscle tone based on the severity of the angle.  The physical therapist can then suggest exercises to correct the deficiency in posture.  Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-8 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for assessing merely invoke a computer as a tool.
The data-gathering step (capturing) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for assessing. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to assess muscle tone. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for assessing. The claims do not apply the obtained assessment to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: processor, camera and memory.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background in the specification; 
Applicant’s specification (para [0024] and Fig. 1) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. assessing) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited herewith.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The “original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06).”  MPEP 2161.01.
Claims 4 fails to satisfy the written description requirement because “the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.”  MPEP 2161.01 I.
	“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.”  Id.
	“[F]or computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software.”  Id.  
“If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made."  Id.
An algorithm (e.g. necessary steps and/or flowcharts) that performs the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter is not present in the instant application.  The specification does not provide sufficient detail for assessing whether the muscle is in a hypotonic state or in a hypertonic state.  The specification merely states “muscle tone assessing function can surmise whether the muscle tone of a prescribed site of the client is in a tensed (shortened) hypertonic state, in a relaxed (weakened) hypotonic state, or in a normal state.”  ¶[0041].  The specification does not explain the steps for assessing the hypotonic/hypertonic state.  The necessary steps to perform the function are not disclosed.  Mere reference to necessary steps without providing detail about the necessary steps is not an adequate disclosure to satisfy the written description requirement.  The specification does not sufficiently identify how the invention achieves the claimed function and therefore fails to satisfy the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0330186 A1 to Hyde et al (hereinafter “Hyde”).

As to claims 1 and 6-8, Hyde discloses a non-transitory computer-readable recording medium including a program causing a computer apparatus to execute assessment of muscle tone of a client, the program causing the computer apparatus to function as: 
an image capturer (620) that captures an image of a posture of the client in a steady state and/or an image of a posture of the client in a moving state (para [0073]); and 
an assessor that assesses the muscle tone of the client based on a position of a prescribed body site of the client, an inclination of the prescribed body site of the client , and/or positional relationships among a plurality of prescribed body sites in the image captured by the image capturer (in light of the specification at [0083], the muscle tone is assessed by analyzing angles of body; likewise, Hyde “… analyze[s] the image to determine … posture of the subject, e.g. based on parameters such as the angle of the torso relative to the hips, or angle of the shoulders relative to the hips.”  para [0073]; Hyde therefore discloses Applicant’s steps to assess muscle tone).

As to claim 2, Hyde discloses the non-transitory computer-readable recording medium according to claim 1. further causing the computer apparatus to function as an object generator that generates a plurality of objects for visualizing the positions and/or the inclinations of each of the prescribed body sites of the client, wherein the assessor assesses the muscle tone of the client based on positions of the objects, inclinations of the objects, and positional relationships among the plurality of objects (“segment 

As to claim 3, Hyde discloses the non-transitory computer-readable recording medium according to claim 2, wherein the assessor further assesses the muscle tone of the client based on a positional relationship between the objects neighboring to each other (image processing includes identifying torso (object) and hips (object) for analysis of angle para [0073]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of US 9,788,759 B2 to Ferrantelli.  Hyde discloses the non-transitory computer-readable recording medium according to claim 1.  Hyde does not teach causing the computer apparatus to function as an exercise determiner that determines the exercise to be performed by the client based on the assessment made by the assessor.  Ferrantelli teaches causing the computer apparatus to function as an exercise determiner that determines the exercise to be performed by the client based on the assessment made by the assessor (col 1, ln 56-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the exercise determiner of Ferrantelli in the system/method of Hyde to improve the posture/musculature via exercise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/             Primary Examiner, Art Unit 3791